De Haven, J., concurring.
I concur in the judgment, and in the foregoing opinion. The amended complaint is defective, as the mortgage therein referred to is not set out in terms, or according to its legal effect, nor does the amended complaint contain any description of the property described in the mortgage. The allegation of the amended complaint as to the mortgage *305is, that a. copy of “said mortgage, with the indorsements thereon, is annexed to the original complaint herein, marked ‘Exhibit A,’ and made a part of this, complaint.” This is not sufficient. Records and papers cannot be made a part of a pleading by referring to them in this manner.